Citation Nr: 1016784	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Whether injuries sustained from a gunshot wound on April 
4, 1970, were incurred in the line of duty.

2.	Entitlement to service connection for a stomach condition 
and bowel disorder, secondary to a gunshot wound.

3.	Entitlement to service connection for a cervical spine 
disorder.

4.	Entitlement to service connection for a lumbar spine 
disorder.

5.	Entitlement to service connection for migraine headaches, 
to include as secondary to herbicide exposure.

6.	Entitlement to service connection for bilateral hearing 
loss.

7.	Entitlement to service connection for recurrent tinnitus.

8.	Entitlement to service connection for a major depressive 
disorder.

9.	Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and schizophrenia.

10.	Entitlement to service 
connection for pancreatitis.

11.	Entitlement to service 
connection for bilateral knee replacements.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 administrative decision and 
February and August 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law 
Judge at a January 2010 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in October 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a hearing before the Board.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.

The issues of service connection for cervical and lumbar 
spine disorders, major depression and an acquired psychiatric 
disorder, bilateral hearing loss, recurrent tinnitus, 
migraine headaches, bilateral knee replacements and 
pancreatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the January 2010 Board hearing, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew the appeal 
of the issues of whether the injuries sustained from a 
gunshot wound on April 4, 1970, were incurred in the line of 
duty and entitlement to service connection for a stomach 
condition and bowel disorder.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of whether the injuries 
sustained from a gunshot wound on April 4, 1970, were 
incurred in the line of duty.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for a stomach condition and bowel 
disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2009).  The appellant has withdrawn the 
issues of whether the injuries sustained from a gunshot wound 
on April 4, 1970, were incurred in the line of duty and 
entitlement to service connection for a stomach condition and 
bowel disorder; hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these issues and 
the appeals are dismissed.


ORDER

The issue whether the injuries sustained from a gunshot wound 
on April 4, 1970, were incurred in the line of duty is 
dismissed.

The issue of entitlement to service connection for a stomach 
condition and bowel disorder is dismissed.


REMAND

According to the Veterans Claims Assistance Act (VCAA), VA 
must notify claimants seeking VA benefits what information or 
evidence is needed in order to substantiate a claim. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. § 3.159 (2009); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  With regards to the Veteran's claim 
for entitlement to service connection for a lumbar spine 
disorder, the Board observes he was never provided VCAA 
notice regarding the type of evidence necessary to establish 
a direct service connection claim.  Accordingly, the Board 
concludes that this case must be remanded for compliance with 
the required notice and duty to assist provisions because it 
would be potentially prejudicial to the Veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As the Board cannot rectify 
this procedural deficiency on its own, see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), this matter must be remanded for further 
development.

In addition, VA's duty to assist includes obtaining thorough 
and contemporaneous examinations in order to determine the 
nature and extent of the Veteran's disabilities.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  With 
regard to the Veteran's claim of service connection for 
bilateral hearing loss and recurrent tinnitus, the Veteran 
contends these conditions are directly related to acoustic 
trauma experienced while working with bilges in the boiler 
room of his ship.  As such, on remand, the Veteran should be 
afforded a VA examination to determine whether there is an 
etiological relationship between any current bilateral 
hearing loss and recurrent tinnitus and acoustic trauma 
experienced in active service.

As a final note, the Veteran indicated at the January 2010 
hearing that he has received treatment for the disabilities 
on appeal at a number of private facilities since separation 
from service.  In addition, in a January 2010 statement, the 
Veteran noted that records related to treatment could b 
obtained from Winnona Hospital of Indianapolis, Indiana.  On 
remand, the Veteran should be requested to identify all 
treatment providers related to the disabilities on appeal as 
well as to provide appropriate releases for these records.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a direct 
service connection claim with respect 
to the Veteran's claim for service 
connection for a lumbar spine disorder.

2.	Contact the Veteran and request that he 
provide information as to all medical 
care providers who have treated him for 
the disabilities on appeal.  Upon 
receipt of the requested information 
and the appropriate releases, contact 
all identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the Veteran 
for incorporation into the record.

3.	Schedule the Veteran for a VA 
audiological examination for the 
purpose of ascertaining the nature and 
etiology of any bilateral hearing loss 
and recurrent tinnitus.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether the Veteran's 
bilateral hearing loss and/or recurrent 
tinnitus is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related 
to his active service.  A detailed 
rationale should be provided for all 
opinions.  

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


